Citation Nr: 0525117	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  03-30 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased initial evaluation for a 
Baker's cyst, left knee, currently evaluated as 20 percent 
disabling.

2.  Entitlement to service connection for status post 
thoracic spinal arteriovenous malformation/fistula repair to 
include left lower extremity monoparesis, sensory loss and 
spasticity, neuropathic pain syndrome, chronic lower back 
pain, patellofemoral syndrome of both knees and atrophy of 
the left leg.

3.  Entitlement to service connection for neurogenic bladder, 
recurrent urinary tract infection and recurrent 
pyelonephritis.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1999 to 
November 2001 in the United States Army.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Baltimore, Maryland Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims of 
entitlement to an increased initial evaluation for a Baker's 
cyst, left knee, currently evaluated as 20 percent disabling, 
entitlement to service connection for status post thoracic 
spinal arteriovenous malformation/fistula repair to include 
left lower extremity monoparesis, sensory loss and 
spasticity, neuropathic pain syndrome, chronic lower back 
pain, patellofemoral syndrome of both knees and atrophy of 
the left leg and entitlement to service connection for 
neurogenic bladder, recurrent urinary tract infection and 
recurrent pyelonephritis.

This claim was subsequently transferred to the Chicago, 
Illinois RO.

The veteran was scheduled for a video Board hearing in August 
2005, which she did not attend.


FINDINGS OF FACT

1.  The veteran's Baker's cyst of the left knee is manifested 
by motion from 15 degrees of extension to 95 degrees of 
flexion, complaints of pain and no evidence of weakness, 
fatigability, decreased endurance or incoordination.

2.  Prior to entering into service the veteran reported that 
beginning at age 14, she had an intermittent feelings of 
heaviness in her legs, which only slightly limited her 
activity.




3.  During service, the disabling manifestations of the 
veteran's thoracic spinal arteriovenous malformation 
increased dramatically, with progressive difficulty walking, 
resulting in an extended period of hospitalization and 
exploratory surgeries.

3.  The veteran's staus post thoracic spinal arteriovenous 
malformation/fistula repair is cureently manifested by left 
lower extremity monoparesis, sensory loss and spasticity, 
neuropathic pain syndrome, chronic lower back pain, 
patellofemoral syndrome of both knees, and atrophy of the 
left leg.

4.  As esult of the surgery the veteran unbderwent in service 
for her thoracic spinal arteriovenous malformation, the 
veteran has neurogenic bladder with recurrent urinary tract 
infection and recurrent pyelonephritis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a Baker's cyst of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5260, 5261 (2004).

2.  The grant of service connection is warranted for staus 
post thoracic spinal arteriovenous malformation/fistula 
repair manifested by left lower extremity monoparesis, 
sensory loss and spasticity, neuropathic pain syndrome, 
chronic lower back pain, patellofemoral syndrome of both 
knees, and atrophy of the left leg..  38 U.S.C.A. § 1110, 
5103, 5103A (West 2002); 38 C.F.R. § 3.102, 3.303(a) (2004).

3.  The grant of service connection is warranted for 
neurogenic bladder, recurrent urinary tract infection and 
recurrent pyelonephritis.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Standard of Review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt resolved in veteran's favor].  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States 
Court of Appeals for Veterans Claims (the Court) stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 


Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

With respect to the veteran's claim of entitlement to service 
connection for status post thoracic spinal arteriovenous 
malformation/fistula repair, neurogenic bladder, recurrent 
urinary tract infection and recurrent pyelonephritis, as the 
veteran has been granted the benefit he was seeking (service 
connection), it is determined that the Veterans Claims 
Assistance Act of 2000 (VCAA) has been complied with.  See 38 
U.S.C.A. §§  5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§  3.102, 3.159 (2004).

With respect to the veteran's claim of entitlement to an 
increased initial evaluation for a Baker's cyst, left knee, 
currently evaluated as 20 percent disabling, VA has satisfied 
the aforementioned VCAA requirements noted below.

First, VA must inform the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The February 2002 letter informed the 
veteran of the elements necessary to substantiate her claim.

Second, VA must inform the appellant of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  The February 
2002 letter informed the veteran that VA was responsible for 
obtaining medical records, employment records or records from 
other Federal agencies.

Third, VA must inform the appellant of the information and 
evidence the appellant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The February 2002 letter requested that the veteran 
complete, sign and return the VA Forms 21-4142 for each 
doctor or hospital where she was treated.

Finally, VA must request that the appellant provide any 
evidence in the appellant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The February 2002 letter requested that 
the veteran provide any additional information or evidence 
she wished the VA to obtain on her behalf.  It is unclear 
from the record whether the veteran was explicitly asked to 
provide "any evidence in [her] possession that pertains" to 
her claim.  See 38 C.F.R. § 3.159(b)(1) (2004).  
Nevertheless, as a practical matter the Board finds that she 
has been notified of the need to provide such evidence, for 
the following reasons.  The RO's February 2002 letter 
informed her that additional information or evidence was 
needed to support her claim, and asked her to send the 
information or evidence to the RO.  In addition, the 
September 2003 Statement of the Case included such notice.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in her possession.
In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate her claim, and she has been 
made aware of how VA would assist her in obtaining evidence 
and information.  She has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.


Pertinent Law and Regulations

Increased Disability Ratings - In General

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule).  
See 38 C.F.R. Part 4 (2004).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2004).

The April 2002 rating decision on appeal granted service 
connection for a Baker's cyst of the left knee and assigned 
an initial disability rating of 20 percent.  Where as in this 
case, an award of service connection for a disability has 
been granted and the assignment of an initial rating for that 
disability is disputed, separate ratings can be assigned for 
separate periods of time based on the facts found; in other 
words, the ratings may be "staged."  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  A disability may require re-
rating in accordance with changes in a veteran's condition.  
It is essential, in determining the level of current 
impairment, that the disability be considered in the context 
of the entire recorded history.  See 38 C.F.R. § 4.1 (2004).
The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's service connected Baker's cyst of the left knee 
has been rated under Diagnostic Code (DC) 5010 (arthritis).  
The Board notes that the record contains no evidence of 
arthritis of the left knee.  Nevertheless, the Board may rate 
the veteran's Baker's cyst by analogy under DC 5010.  See 38 
C.F.R. § 4.20, 4.27 (2004).  Under DC 5010, arthritis due to 
trauma is rated as degenerative arthritis under DC 5003.  See 
38 C.F.R. 4.71a, DC 5010.  Under DC 5003, degenerative 
arthritis in turn will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  However, when the 
limitation of motion of the specific joint or joints involved 
is noncompensable (zero percent) under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under DC 
5003.  See 38 C.F.R. 4.71a, DC 5010.

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted for X-ray 
evidence of arthritic involvement of two or more major 
joints, and a 20 percent rating is warranted when there is X- 
ray evidence of arthritic involvement of two or more major 
joints with occasional incapacitating exacerbations.  See 38 
C.F.R. § 4.71a, DC 5003 (emphasis added).  The knee is 
considered a major joint.  See 38 C.F.R. § 4.45(f) (2004).

The regulations define normal range of motion for the leg as 
zero degrees of extension and 140 degrees of flexion.  See 38 
C.F.R. § 4.71, Plate I.  Limitation of flexion of the knee is 
rated in accordance with DC 5260.  This code provides that 
flexion limited to 15 degrees warrants a 30 percent rating; 
flexion limited to 30 degrees warrants a 20 percent rating; 
flexion limited to 45 degrees warrants a 10 percent rating; 
and flexion limited to 60 degrees warrants a zero percent 
(noncompensable) rating.  See 38 C.F.R. § 4.71a, DC 5260 
(2004).

Limitation of extension of the knee is rated in accordance 
with DC 5261.  This code provides that extension limited to 
45 degrees warrants a 50 percent rating; extension limited to 
30 degrees warrants a 40 percent rating; extension limited to 
20 degrees warrants a 30 percent rating; extension limited to 
15 degrees warrants a 20 percent rating; extension limited to 
10 degrees warrants a 10 percent rating; extension limited to 
5 degrees warrants a zero percent (noncompensable) rating.  
See 38 C.F.R. § 4.71a, DC 5261 (2004).

The Board also points out that, in a precedent opinion, the 
VA General Counsel held that separate ratings may be assigned 
under DC 5260 and DC 5261 for disability of the same joint.  
See VAOPGCPREC 9-2004 (September 17, 2004).  However, since 
the veteran has been able to fully extend her left knee to 
zero degrees, separate ratings are not warranted for 
limitation of extension and limitation of flexion of the left 
knee.

Baker's Cyst of the Left Knee Analysis

The facts of this case include a March 2002 VA joints 
examination.  After reviewing this evidence, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 20 percent for 
her service-connected Baker's cyst of the left knee.

At the March 2002 VA joints examination, the examiner noted 
that the veteran did not experience tenderness to palpation, 
swelling, deformities or instability.  The veteran's range of 
motion testing for the left knee revealed flexion to be 95 
degrees and extension to be 15 degrees.  The examiner noted 
that there was some atrophy of the left quadriceps muscle 
group as compared to the right.  The veteran was also 
diagnosed with persistent bilateral knee pain and 
patellofemoral syndrome.

Applying the range-of-motion criteria to the facts of this 
case, the Board finds that the preponderance of the evidence 
is against an evaluation in excess of 20 percent for the 
veteran's Baker's cyst of the left knee.  The veteran was 
able to move her left leg from15 degrees of extension to 95 
degrees of flexion when examined in March 2002.  These 
findings do not meet the criteria for a compensable 
evaluation under DC 5260, reflecting a normal range of motion 
with respect to flexion.  The RO assigned a 20 percent 
evaluation for the veteran's extension, limited to 15 
degrees.  A the VA examination noted the veteran's limitation 
of extension to be 15 degrees, there is simply no basis to 
assign an evaluation in excess of 20 percent for the 
veteran's Baker's cyst of the left knee due to limitation of 
motion.

For these reasons, the Board also finds that an evaluation 
higher than 20 percent is not warranted on the basis of 
functional loss due to pain, or on the basis of weakened 
movement, excess fatigability, or pain on movement.  See 38 
C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 
202, 204-08 (1995).  The examination reports show pain on 
motion of the left knee.  However, additional functional 
impairment beyond that contemplated by the current rating due 
to pain has not been objectively shown on clinical 
evaluation.  More over, significant pain and incoordination 
were not present during her examination in March 2002.  In 
any event, the Board notes that any functional loss due to 
pain has been contemplated in the currently assigned 20 
percent evaluation.  The Board finds that the provisions of 
38 C.F.R. § 4.40 and § 4.45 do not provide any basis for an 
evaluation in excess of 20 percent for the veteran's Baker's 
cyst of the left knee.

The Board has also considered the potential application of DC 
5257, which pertains to recurrent subluxation or lateral 
instability of the knee.  This code provides a 10 percent 
evaluation for slight impairment of the knee, a 20 percent 
evaluation for moderate impairment of the knee, and a 30 
percent evaluation for a severe impairment of the knee.  See 
38 C.F.R. § 4.71a, DC 5257 (2004).  However, no objective 
medical evidence shows any instability of the left knee 
joint.  

The Board thus concludes that the preponderance of the 
evidence is against an evaluation in excess of 20 percent for 
the veteran's Baker's cyst of the left knee.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b). 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  See 38 C.F.R. § 3.321(b)(1) 
(2004).  "The governing norm in these exceptional cases is: A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this case, the evidence does not show that the veteran's 
service-connected Baker's cyst of the left knee has caused 
marked interference with employment or has required 
hospitalizations.  Although this disability may impact her 
ability to work, such impairment has already been 
contemplated by the applicable schedular criteria.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Therefore, further development 
in keeping with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).






Service Connection, In General

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002).  
Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004); see 
also Cosman v.  Principi, 3 Vet. App. 303, 305 (1992).

Service connection may also be granted for certain chronic 
diseases if it manifests itself to a compensable degree 
within one year of leaving service.  See 38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (a) (2004).  The mere 
fact of an in-service disease or injury is not enough; there 
must be chronic disability resulting from that disease or 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b) 
(2004).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.  
Service connection may also be granted for any disease or 
injury diagnosed after discharge, when all the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2004). 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).





Aggravation

A veteran is presumed to be in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of the 
examination, acceptance and enrollment for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service and was not aggravated by such 
service will rebut the presumption.  See 38 U.S.C.A. §§ 1111, 
1132, 1137 (West 2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2004).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  See 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b) (2004); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted with symptoms, has worsened.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The United States Court of Appeals for Veterans Claims 
(Court) has consistently stated, "temporary or intermittent 
flare-ups during service of a preexisting injury or disease 
are not sufficient to be considered 'aggravation in service' 
unless the underlying condition, not just the symptoms, has 
worsened."  See Maxson v. West, 12 Vet. App. 453, 458 
(1999), citing Hunt v. Derwinksi, 1 Vet. App. 292, 297 
(1991); see also Daniels v. Grober, 10 Vet. App. 474, 479 
(1997).





Thoracic Spinal Arteriovenous Malformation

The evidence does not establish that the thoracic spinal 
arteriovenous malformation was caused by any disease or 
injury that was present while the veteran was in active 
service.  However, the veteran contends that disability 
resulting from the thoracic spinal arteriovenous malformation 
was aggravated in service.  

The veteran began active service in Novemebr 1999.  On 
January 4, 2000, she was admitted to the hospital with an 
inability to stand.  She stated that two weeks prior, she had 
experienced progressive difficulty walking and her legs felt 
heavy.  On the day she reported to the hospital, she had 
awakened unable to walk.  She reported lower extremity 
weakness since the age of 14 that prevented her from 
participating in gym during high school.  She stated that her 
symptoms would wax and wane but never returned to normal.  
Accordingly, by her account the disability preceded service 
and, pursuant to 38 U.S.C.A. § 1111, the presumption of 
soundness is rebutted.  See 38 U.S.C.A. § 1111, 1132, 1137 
(West 2002).  

However, it is clear the veteran's disability increased in 
severity in service.  Beginning in January 2000, she required 
periods of hospitalization and surgergeries, including an 
elective spinal anterior angiography in January 2000, a 
laminectomy in June 2000, and intradural exploration and 
obliteration of arteriovenous fistula in August 2000.  
Subsequently, she was found to have neurological deficits 
with left leg weakness/atrohy, spasticity of the lft lower 
leg, parestesias and neurogenic bladder.

The evidence establishes that the disability resulting from 
the veteran's thoracic spinal arteriovenous malformation and 
fistula increased in severity in service.  The record 
includes no medical opinions indicating that the substantial 
increase in disability constituted the normal progress of the 
disease.  Accordingly, the grant of service connection is 
warranted for status post thoracic spinal arteriovenous 
malformation/fistula repair to include left lower extremity 
monoparesis, sensory loss and spasticity, neuropathic pain 
syndrome, chronic lower back pain, patellofemoral syndrome of 
both knees and atrophy of the left leg.


Neurogenic Bladder and Residuals Analysis

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (2004); see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In order to 
establish service connection for a claimed disability on a 
secondary basis, there must be (1) medical evidence of a 
current disability; (2) a service-connected disability; and 
(3) medical evidence of a nexus between the service-connected 
disease or injury and the current disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).

The medical reports include diagnoses of neurogenic bladder, 
recurrent urinary tract infection, and recurrent 
pyelonephritis, all of which are attributable to the 
surgeries the claimant had for her thoracic spinal 
arteriovenous malformation.  As explained above, the grant of 
service connection is warranted for disability resulting from 
the arteriovenous malformation.  As the neurogenic bladder, 
recurrent infections, and pyelonephritis are due to the 
arteriovenous malformation, service connection is also 
warranted for the neurogenic bladder, urinary tract 
infections, and recurrent pyelonephritis.



ORDER


Entitlement to an increased initial evaluation for a Baker's 
cyst, left knee, currently evaluated as 20 percent disabling, 
is denied.

Entitlement to service connection for status post thoracic 
spinal arteriovenous malformation/fistula repair to include 
left lower extremity monoparesis, sensory loss and 
spasticity, neuropathic pain syndrome, chronic lower back 
pain, patellofemoral syndrome of both knees and atrophy of 
the left leg is granted.

Entitlement to service connection for neurogenic bladder, 
recurrent urinary tract infection and recurrent 
pyelonephritis is granted.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


